Exhibit 10.1
EMPLOYMENT AGREEMENT
     This Employment Agreement (the “Agreement”) dated June 11, 2008, is made by
and between Sourcefire, Inc., a Delaware corporation (the “Company”), and John
C. Burris (the “Executive”).
          Whereas, the Company desires to employ the Executive, and the
Executive is willing to serve in the employ of the Company upon the terms and
conditions provided in this Agreement; and
          Whereas, the Executive and the Company desire to enter into this
Agreement effective as of July 14, 2008 (the “Effective Date”).
          Now Therefore, in consideration of the promises and mutual covenants
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Executive
agree as follows:
     1. Term of Employment. Subject to the provisions of Section 8 of this
Agreement, Executive shall be employed by the Company for the period commencing
on the Effective Date and continuing for an indefinite term (such period, the
“Employment Term”) on the terms and subject to the conditions set forth in this
Agreement.
     2. Position.
          2.1 During the Employment Term, Executive shall serve as the Company’s
Chief Executive Officer and a member of the Board of Directors of the Company
(the “Board”). In such position, Executive shall have such duties and authority
as shall be determined from time to time by the Board. Executive shall continue
to serve as a member of the Board without additional compensation for so long as
he remains the Chief Executive Officer of the Company.
          2.2 During the Employment Term, Executive will devote Executive’s full
business time and reasonable best efforts to the performance of Executive’s
duties hereunder and will not engage in any other business, profession or
occupation for compensation or otherwise which would conflict or interfere with
the rendition of such services either directly or indirectly, without the prior
written consent of the Board; provided that nothing herein shall preclude
Executive (i) subject to the prior approval of the Board, from accepting
appointment to or from continuing to serve on any board of directors or trustees
of any business corporation or any charitable organization, (ii) managing his
personal investments and affairs or (iii) continuing to serve in his current
capacity as a member of the board of directors of Artifact Software; provided in
each case, and in the aggregate, that such activities do not conflict or
interfere with the performance of Executive’s duties hereunder or conflict with
Section 9 of this Agreement.
     3. Base Salary. During the Employment Term, the Company shall pay Executive
a base salary at the annual rate of $400,000, payable in regular installments in
accordance with the Company’s usual payment practices. Executive shall be
entitled to such increases (but not decreases) in Executive’s base salary, if
any, as may be determined on an annual basis in the sole discretion of the
Board. Executive’s annual base salary, as in effect from time to time, is
hereinafter referred to as the “Base Salary.”

 



--------------------------------------------------------------------------------



 



     4. Bonus Opportunity. With respect to each full fiscal year during the
Employment Term Executive shall be eligible to earn an annual performance bonus
of up to 100% of Executive’s Base Salary (the “Target Bonus”) under the
Company’s Annual Executive Incentive Plan (“AIP”), though at the sole discretion
of the Company’s Compensation Committee Executive may be entitled to an annual
performance bonus in excess of the Target Bonus pursuant to the AIP. Any bonuses
awarded under the AIP shall be payable at the time and in the manner specified
in the AIP. A copy of the 2008 Executive Annual Incentive Plan and the
Executive’s AIP Participation Agreement for 2008 is attached as Exhibit A
hereto. Executive will also be paid a one-time signing bonus of $25,000 payable
in accordance with the Company’s ordinary payroll practices.
     5. Equity Arrangements.
          5.1 Subject to the approval of the Compensation Committee of the Board
(the “Compensation Committee”), Executive shall be awarded an initial grant of
495,000 options to purchase shares of Common Stock of the Company (the “Initial
Time-Based Option Grant”), subject to the vesting schedule and the other terms
and conditions set forth in a stock option agreement between Executive and the
Company in the form substantially similar to Exhibit B1 attached hereto. The
Initial Time-Based Option Grant shall vest 25% on the one-year anniversary of
the Effective Date and 1/48 monthly thereafter.
          5.2 Subject to the approval of the Compensation Committee, Executive
shall be awarded an initial grant of 99,924 options to purchase shares of Common
Stock of the Company (the “Initial Performance-Based Option Grant”), subject to
the vesting schedule and the other terms and conditions set forth in a stock
option agreement between Executive and the Company in the form substantially
similar to Exhibit B2 attached hereto. The Initial Performance-Based Option
Grant stock option agreement shall provide for vesting based upon the trading
value of the Company’s Common Stock.
          5.3 Subject to the approval of the Compensation Committee, Executive
shall be awarded an initial grant of 50,000 shares of restricted Common Stock of
the Company at a per share purchase price of $0.001 (the “Initial Time-Based
Restricted Stock Award” and, together with the Initial Time-Based Option Grant
and the Initial Performance-Based Option Grant, the “Initial Awards”), subject
to the vesting schedule, repurchase right and the other terms and conditions set
forth in a restricted stock agreement between Executive and the Company in the
form substantially similar to Exhibit B3 attached hereto. The Initial Time-Based
Restricted Stock Award restricted stock agreement will provide that the
percentage of the restricted stock that the Company will be entitled to
repurchase shall begin at 100 percent and decrease by 25 percent after one
(1) year from the Effective Date, with a subsequent decrease by 25 percent each
anniversary thereafter, such that the right of repurchase shall be reduced to
zero percent by the fourth anniversary of the Effective Date. Executive’s
current equity award of 27,538 shares for Executive’s service on the Board is
not affected by the Initial Awards.
          5.4 Beginning with the Fiscal Year 2010 compensation cycle, during the
Employment Term, Executive shall be entitled to participate in the Company’s
equity arrangements as in effect from time to time on the same basis as those
equity arrangements are generally made available to other senior executives of
the Company.

-2-



--------------------------------------------------------------------------------



 



     6. Employee Benefits.
          6.1 During the Employment Term, Executive shall be entitled to
participate in the Company’s employee benefit plans as in effect from time to
time (collectively “Employee Benefits”), on the same basis as those benefits are
generally made available to other senior executives of the Company. Executive
shall be eligible to accrue up to 20 days of paid time off (“PTO”) per calendar
year, pro-rated for partial years of service, in accordance with the Company’s
policy on PTO accrual and use applicable to senior executives. In addition,
Executive shall be entitled to receive the Company-paid supplemental death
benefits set forth in Exhibit C. The Company further agrees to take commercially
reasonable efforts to increase Executive’s coverage under the Company’s
long-term disability plan, directly or through the use of a supplemental policy,
to a non taxable monthly benefit of $28,000, provided, however, that the premium
for such coverage does not exceed an amount five times the amount of the
Company’s current premium.
          6.2 Executive shall use his commercially reasonable efforts to
relocate and establish his principal residence within sixty (60) miles of the
Company’s headquarters located at 9770 Patuxent Woods Drive, Columbia, Maryland
21046, as soon as reasonably practicable, provided, however, that if Executive
is unable to sell his current principal residence within three (3) months of the
Effective Date without incurring a substantial loss, upon approval by the
Compensation Committee the Company shall provide to the Executive, at the
Company’s expense, a short-term corporate apartment until he is able to sell his
residence, for a period up to one (1) year. The Company shall provide to
Executive a payment of up to 50% of the Selling Cost of Executive’s current
principal residence, not to exceed $100,000 (the “Selling Cost Payment”). The
Selling Cost Payment vests monthly over a four-year period. If, during the
four-year vesting period, Executive terminates his employment without Good
Reason (as defined below) or if Executive is terminated for Cause (as defined
below), Executive shall reimburse the Company the amount of the unvested portion
of the Selling Cost Payment. For purposes of this Agreement, “Selling Cost”
shall mean the actual and necessary selling costs which may include brokerage
commission, title insurance, escrow fees, prepayment penalties, taxes, charges
and fees fixed by a local authority to consummate the sale of the residence and
customary miscellaneous seller’s costs.
          6.3 The Company shall also provide an additional $60,000 payment to
off-set Executive’s anticipated costs in relocating his principal residence (the
“Relocation Payment”); provided, however, that any taxes payable with respect to
the Relocation Payment shall be the responsibility of Executive.
     7. Business Expenses. During the Employment Term, reasonable business
expenses incurred by Executive in the performance of Executive’s duties
hereunder shall be reimbursed by the Company in accordance with Company policies
and practices applicable to senior executives.
     8. Termination. The Employment Term and Executive’s employment hereunder
may be terminated by either party at any time and for any reason. Executive’s
rights upon termination of employment with the Company and its affiliates shall
be governed by the Agreement.

-3-



--------------------------------------------------------------------------------



 



          8.1 By the Company For Cause, By Executive’s Resignation Without Good
Reason or Upon Death or Disability.
               (a) The Employment Term and Executive’s employment hereunder may
be terminated by the Company for Cause (as defined below) or as a result of
Executive’s Disability (as defined below), and shall terminate automatically
upon Executive’s death or his resignation without Good Reason (as defined
below).
               (b) If Executive’s employment is terminated by the Company for
Cause, or as a result of Executive’s Disability or death, or if Executive
resigns without Good Reason (as defined below), Executive shall be entitled to
receive:
                    (i) the Base Salary through the date of termination;
                    (ii) an amount representing any accrued, but unused PTO;
                    (iii) any Target Bonus earned, but unpaid, as of the date of
termination for the immediately preceding fiscal period, payable in accordance
with the applicable AIP Participation Agreement;
                    (iv) reimbursement for any unreimbursed business expenses
properly incurred by Executive, in each case, in accordance with Company policy
on or prior to the date of Executive’s termination; provided claims for such
reimbursement (accompanied by appropriate supporting documentation) are
submitted to the Company within 90 days following the date of Executive’s
termination of employment; and
                    (v) such Employee Benefits, if any, as to which Executive
may be entitled under the employee benefit plans of the Company (the amounts
described in clauses 8.1(b)(i) through (v) hereof, reduced by any amounts owed
to the Company by Executive, being referred to as the “Accrued Rights”).
Following such termination of Executive’s employment by the Company for Cause,
or on account of Executive’s Disability, upon Executive’s death, or by Executive
without Good Reason, Executive shall have no further rights to any compensation
or any other benefits under this Agreement except as set forth in this
Section 8.1.
          8.2 By the Company Without Cause or Resignation by Executive for Good
Reason.
               (a) The Employment Term and Executive’s employment hereunder may
be terminated by the Company without Cause or by Executive’s resignation for
Good Reason.
               (b) If Executive’s employment is terminated by the Company
without Cause (and other than by reason of death or Disability) or if Executive
resigns for Good Reason, in either case other than in the one month period prior
to, or the 13 month period following a Change in Control (as defined below),
Executive shall be entitled to receive:
                    (i) the Accrued Rights; and

-4-



--------------------------------------------------------------------------------



 



                    (ii) subject to Executive’s (x) delivery of a valid and
irrevocable general release of all claims against the Company and its
affiliates, substantially in the form attached hereto as Exhibit D, as may be
modified to take into account any changes in law or the underlying circumstances
(the “General Release”), and (y) continued compliance, in all material respects,
with the restrictive covenants set forth in Sections 9 and 10 below):
                         (A) continued payment of the Base Salary in accordance
with the Company’s normal payroll practices for a period of 12 months following
the date of such termination; and
                         (B) (i) subject to Executive’s continued co-payment of
premiums in the same amount as Executive paid immediately prior to termination,
continued participation (to the extent permitted under applicable law and the
terms of such plan) for Executive and his then-eligible dependents in the
Company’s group health plan in which they were participating at the time of
termination for the first 12 months following termination at the Company’s
expense, or if such coverage is not permitted by the terms of the Company’s
group health plan as in effect at the relevant time, continuation coverage under
the Consolidated Budget Omnibus Reconciliation Act of 1985, as amended (“COBRA”)
and any state or local law of similar effect, at the same out-of-pocket cost to
the Executive as would have otherwise been applicable, for a period of
12 months, and (ii) following such 12 month period the right to continuation
coverage under COBRA and any state or local law of similar effect;
                         (C) the unvested stock options under the Initial
Time-Based Option Grant shall accelerate and become vested; by twenty-five
percent (25%) of the total shares originally under the Initial Time-Based Option
Grant; and
                         (D) the unvested restricted stock under the Initial
Time-Based Restricted Stock Award shall accelerate and become vested by
twenty-five percent (25%) of the total shares originally under the Initial
Time-Based Restricted Stock Award.
The aggregate amount described in this Section 8.2 shall be reduced by the
present value of any other severance or termination benefits payable to
Executive under any other plans, programs or arrangements of the Company or its
affiliates. Following Executive’s termination of employment by the Company
without Cause (other than by reason of Executive’s death or Disability) or by
Executive’s resignation for Good Reason, except as set forth in this
Section 8.2, Executive shall have no further rights to any compensation or any
other benefits under this Agreement.
          8.3 By the Company Without Cause or Resignation by Executive for Good
Reason in Connection With a Change in Control.
               (a) The Employment Term and Executive’s employment hereunder may
be terminated by the Company without Cause or by Executive’s resignation for
Good Reason, in either case within one month prior to, or within 13 months
following, the consummation of a Change in Control.
               (b) If Executive’s employment is terminated by the Company
without Cause (and other than by reason of death or Disability) or if Executive
resigns for Good Reason,

-5-



--------------------------------------------------------------------------------



 



in either case in the one month period prior to or the 13 month period following
the consummation of a Change in Control, Executive shall be entitled to receive:
                    (i) the Accrued Rights; and
                    (ii) subject to Executive’s (i) delivery of a valid and
irrevocable General Release in the form attached hereto as Exhibit D, and
(ii) continued compliance, in all material respects, with the restrictive
covenants set forth in Sections 9 and 10 below:
                         (A) a single cash payment equal to Executive’s annual
Base Salary and Target Bonus amount;
                         (B) (i) subject to Executive’s continued co-payment of
premiums in the same amount as Executive paid immediately prior to termination,
continued participation (to the extent permitted under applicable law and the
terms of such plan) for Executive and his then-eligible dependents in the
Company’s group health plan in which they were participating at the time of
termination for the first 12 months following termination at the Company’s
expense, or if such coverage is not permitted by the terms of the Company’s
group health plan as in effect at the relevant time, continuation coverage under
the Consolidated Budget Omnibus Reconciliation Act of 1985, as amended (“COBRA”)
and any state or local law of similar effect, at the same out-of-pocket cost to
the Executive as would have otherwise been applicable, for a period of
12 months, and (ii) following such 12 month period the right to continuation
coverage under COBRA and any state or local law of similar effect;
                         (C) the unvested stock options under the Initial
Time-Based Option Grant shall accelerate and become fully vested; and
                         (D) the unvested restricted stock under the Initial
Time-Based Restricted Stock Award shall accelerate and become fully vested.
The aggregate amount described in this Section 8.3 shall be reduced by the
present value of any other severance or termination benefits payable to
Executive under any other plans, programs or arrangements of the Company or its
affiliates. Following Executive’s termination of employment by the Company
without Cause (other than by reason of Executive’s death or Disability) or by
Executive’s resignation for Good Reason, except as set forth in this
Section 8.3, Executive shall have no further rights to any compensation or any
other benefits under this Agreement.
          8.4 Definitions.
               (a) For purposes of this Agreement, “Cause” shall mean (i) theft,
fraud, material dishonesty or gross negligence in the conduct of the Company’s
business, (ii) continuing neglect of the Executive’s duties and responsibilities
that has a material adverse effect on the Company, (iii) engaging in personal
conduct that would constitute grounds for liability for sexual harassment or
discrimination (as proscribed by the U.S. Equal Employment Opportunity
Commission Guidelines or any other applicable state or local regulatory body),
(iv) conviction of, or plea of guilty or nolo contendere to, a felony (other
than a violation of traffic or motor vehicle laws), or (v) willful and continued
material breach by the Executive of his or her

-6-



--------------------------------------------------------------------------------



 



“Assignment of Inventions, Non-Disclosure, Non-Solicitation and Non-Competition
Agreement” or of any other employment-related agreements (including, without
limitation, any employment agreement or offer letter) between the Executive and
the Company that has a material adverse effect on the Company; provided,
however, that for purposes of the Plan, any purported termination of the
Executive’s employment shall be presumed to be other than for Cause, unless
(A) the Company first provides written notice to the Executive which includes a
copy of a resolution duly adopted by the Board at a meeting of the Board called
and held for the purpose of considering such termination which finds “Cause” to
exist and specifies the particulars of such conduct, and (B) the Executive has
been provided a period of at least thirty (30) days after receipt of the
Company’s notice during which to cure, rescind or otherwise remedy the actions,
events, or circumstances described in the Company’s notice to the extent they
are based on clauses (ii), (iii) or (v) above.
               (b) For purposes of this Agreement, “Disabled” or “Disability”
shall have the meaning set forth in the Company’s long-term disability plan
applicable to senior executives.
               (c) For purposes of this Agreement, “Good Reason” shall mean
(i) a material decrease in the Executive’s Base Salary, (ii) a material
reduction or material adverse change in the Executive’s authority, duties, title
or, job responsibilities, or reporting structure, (iii) a geographic relocation
of the Executive without his or her consent more than thirty (30) miles from the
current location of his or her office as of the date hereof), or (iv) a willful
and continued material breach by the Company of this Agreement or the
“Assignment of Inventions, Non-Disclosure, Non-Solicitation and Non-Competition
Agreement” that has a material adverse effect on the Executive; provided,
however, that any proposed termination of employment by the Executive shall be
presumed to be other than for Good Reason, unless the Executive first provides
written notice to the Company within ninety (90) days following the effective
date of such event, and the Company has been provided a period of at least
thirty (30) days after receipt of the Executive’s notice during which to cure,
rescind or otherwise remedy the actions, events, or circumstances described in
such notice. The Executive’s termination of employment shall not be considered
to be for Good Reason unless it occurs no more than one hundred and twenty
(120) days following the initial occurrence of the purported Good Reason
event(s) as described above.
               (d) For purposes of this Agreement, “Change in Control” shall
mean (A) the direct or indirect acquisition by any person or related group of
persons (other than an acquisition from or by the Company or by a Company
sponsored employee benefit plan or by a person that directly or indirectly
controls, is controlled by, or is under common control with, the Company) of
beneficial ownership (within the meaning of Rule 13d-3 of the Securities
Exchange Act of 1934, as amended (the “Exchange Act)) of securities possessing
more than fifty percent (50%) of the total combined voting power of the
Company’s outstanding securities pursuant to a tender or exchange offer made
directly to the Company’s stockholders which a majority of the Continuing
Directors who are not Affiliates or Associates of the offeror do not recommend
such stockholders accept; (B) a change in the composition of the Board over a
period of twelve (12) months or less such that a majority of the Board members
(rounded up to the next whole number) ceases, by reason of one or more contested
elections for Board membership, to be comprised of individuals who are
Continuing Directors; (C) a merger or consolidation in which the Company is not
the surviving entity, except for a transaction the principal purpose of which

-7-



--------------------------------------------------------------------------------



 



is to change the state in which the Company is incorporated; (D) the sale,
transfer or other disposition of all or substantially all of the assets of the
Company; (E) the complete liquidation or dissolution of the Company; (F) any
reverse merger or series of related transactions culminating in a reverse merger
(including, but not limited to, a tender offer followed by a reverse merger) in
which the Company is the surviving entity but (i) the shares of the Company’s
common stock outstanding immediately prior to such merger are converted or
exchanged by virtue of the merger into other property, whether in the form of
securities, cash or otherwise, or (ii) in which securities possessing more than
fifty percent (50%) of the total combined voting power of the Company’s
outstanding securities are transferred to a person or persons different from
those who held such securities immediately prior to such merger or the initial
transaction culminating in such merger, and excluding any such transaction or
series of related transactions that the Company determines shall not be a Change
in Control; or (G) acquisition in a single or series of related transactions by
any person or related group of persons (other than the Company or by a
Company-sponsored employee benefit plan) of beneficial ownership (within the
meaning of Rule 13d-3 of the Exchange Act) of securities possessing more than
fifty percent (50%) of the total combined voting power of the Company’s
outstanding securities. As used herein, “Continuing Directors” means members of
the Board who either (i) have been Board members continuously for a period of at
least twelve (12) months or (ii) have been Board members for less than twelve
(12) months and were elected or nominated for election as Board members by at
least a majority of the Board members described in clause (i) who were still in
office at the time such election or nomination was approved by the Board. As
used herein, “Affiliate” and “Associate” shall have the respective meanings
ascribed to such terms in Rule 12b-2 promulgated under the Exchange Act.
Notwithstanding the foregoing, no payment of amounts subject to Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code’) shall be triggered by
any Change of Control that does not constitute a “change in the ownership or
effective control, or in the ownership of a substantial portion of the assets,”
each as defined in Section 409A of the Code and its related Treasury
regulations.
          8.5 No Mitigation or Offset. The amount of any payment or benefit
provided for in Section 8 shall not be reduced, offset or subject to recovery by
the Company or any of its subsidiaries or affiliates by reason of any
compensation earned by Executive as the result of employment by another employer
after Executive’s employment with the Company terminates for any reason. In
addition, Executive shall be under no obligation to seek other employment or to
take any other actions to mitigate the amounts payable under Section 8.
          8.6 Section 4999
               (a) In the event of a Change in Control, or other event
constituting a change in the ownership or effective control of the Company or
ownership of a substantial portion of the assets of the Company described in
Section 280G(b)(2)(A)(i) of the Code, the Company, at its sole expense, shall
cause its independent auditors promptly to review all payments, accelerations,
distributions and benefits that have been made to or provided to, and are to be
made, or may be made, to or provided to, the Executive under this Agreement, and
any other agreement or plan benefiting the Executive (collectively the “Original
Payments”), to determine the applicability of Section 4999 of the Code to the
Executive in connection with such event (other than under this Section 8.6(a)).
If the Company’s independent auditors determine that the Original Payments are
subject to excise taxes under Section 4999 of the Code (the “Excise Tax”), then:

-8-



--------------------------------------------------------------------------------



 



                    (i) If (A) the aggregate Original Payments exceed an amount
(the “Parachute Threshold”) equal to two hundred ninety nine percent (299%) of
the Executive’s “base amount,” as defined in Section 280G(b)(3) of the Code, and
(B) such excess is equal to four and six-tenths percent (4.6%) of the Parachute
Threshold or less, the Original Payments shall be reduced to an aggregate amount
that is two hundred ninety-nine percent (299%) of the Executive’s “base amount”;
or
                    (ii) If (A) the aggregate Original Payments exceed the
Parachute Threshold, and (B) such excess is equal to more than four and
six-tenths percent (4.6%) of the Parachute Threshold, then an additional amount
shall be paid to the Executive (the “Gross-Up Amount”) such that the net
proceeds of the Gross-Up Amount to the Executive, after deduction of the Excise
Tax (including interest and penalties) and any federal, state and local income
taxes and employment taxes (including interest and penalties) upon the Gross-Up
Amount, shall be equal to the Excise Tax on the Original Payments.
               (b) The Company’s independent auditors will perform the
calculations in conformity with the foregoing provisions and will provide the
Executive with a copy of their calculations. The intent of the parties is that,
except as set forth in Section 8.6(a)(i), the Company shall be solely
responsible for, and shall pay, any Excise Tax on the Original Payments and
Gross-Up Amount and any income and employment taxes (including, without
limitation, penalties and interest) imposed on any Gross-Up Amount payable
hereunder.
               (c) If no determination by the Company’s independent auditors is
made prior to the time the Executive is required to file a tax return reflecting
Excise Taxes on any portion of the Original Payments, the Executive will be
entitled to receive a Gross-Up Amount calculated on the basis of the Excise Tax
that the Executive reports in such tax return, within thirty (30) days after the
filing of such tax return. The Executive agrees that, for the purposes of the
foregoing sentence, the Executive is not required to file a tax return until the
Executive has obtained the maximum number and length of filing extensions
available, and Executive shall have provided a copy of the relevant portions of
such tax return to the Company not less than ten (10) days prior to filing such
tax return. If, subsequent to the Executive’s filing of such tax return but
within one hundred eighty (180) days thereafter, the Company’s independent
auditors determine that the aggregate Original Payments should be reduced
pursuant to Section 8.6(a)(i), the Executive shall reimburse the Company the
amount of such reduction, promptly file an amended tax return reflecting such
reduction, and promptly take any steps reasonably required to obtain a refund of
any Excise Tax paid with respect to the Original Payments.
               (d) If any tax authority finally determines that a greater Excise
Tax should be imposed upon the Original Payments or the Gross-Up Amount than is
determined by the Company’s independent auditors or reflected in the Executive’s
tax returns, the Executive shall be entitled to receive an additional Gross-Up
Amount calculated on the basis of the additional amount of Excise Tax determined
to be payable by such tax authority (including related penalties and interest)
from the Company within thirty (30) days after such determination. The Executive
shall cooperate with the Company as it may reasonably request to permit the
Company (at its sole expense) to contest the determination of such taxing
authority in order to minimize the amount payable under this Section 8.6.

-9-



--------------------------------------------------------------------------------



 



               (e) If any tax authority finally determines the Excise Tax
payable by the Executive to be less than the amount taken into account hereunder
in calculating the Gross-Up Amount, the Executive shall repay to the Company,
within thirty (30) days after the Executive’s receipt of a tax refund resulting
from that determination, to the extent of such refund, the portion of the
Gross-Up Amount attributable to such reduction (including the refunded portion
of Gross-Up Amount attributable to the Excise Tax and federal, state and local
income and employment taxes imposed on the Gross-Up Amount being repaid, less
any additional income tax resulting from receipt of such refund).
               (f) Notwithstanding the foregoing, if on the date of the
Executive’s termination, the Executive is a “specified employee” within the
meaning of Section 409A of the Code and any Original Payments are made on
account of the Executive’s termination of employment, any Gross-Up Amount that
would otherwise be due under this Section 8.6 and that would constitute deferred
compensation within the first six (6) months following the Executive’s
termination of employment shall instead be subject to the six (6) month delay to
the extent required by Section 11.8 below.
               (g) The Executive’s receipt of a Gross-Up Amount for Excise Tax
due in one taxable year shall not affect the Executive’s eligibility for a
Gross-Up Amount for Excise Tax due in another taxable year. The Executive’s
rights under this Section 8.6 are not subject to liquidation or exchange for
another benefit.
          8.7 Board/Committee Resignation. Upon termination of Executive’s
employment for any reason, Executive agrees to resign, as of the date of such
termination and to the extent applicable, from all positions he holds with the
Company or its affiliates, including any position on the Board (and any
committees thereof).
     9. Proprietary Information, Inventions, and Non-Competition Agreement. As a
condition to his employment with the Company, Executive shall execute and comply
with the Company’s Employee Proprietary Information, Inventions, and
Non-Competition Agreement, in the form attached hereto as Exhibit E.
     10. Specific Performance. Executive acknowledges and agrees that the
Company’s remedies at law for a breach or threatened breach of any of the
provisions of Section 9 or the Employee Proprietary Information, Inventions, and
Non-Competition Agreement would be inadequate and the Company would suffer
irreparable damages as a result of such breach or threatened breach. In
recognition of this fact, Executive agrees that, in the event of such a breach
or threatened breach, in addition to any remedies at law, the Company, without
posting any bond, shall be entitled to cease making any payments or providing
any benefit otherwise required by this Agreement and obtain equitable relief in
the form of specific performance, temporary restraining order, temporary or
permanent injunction or any other equitable remedy which may then be available.
     11. Miscellaneous.
          11.1 Governing Law; Jurisdiction. This Agreement shall be governed by
and construed in accordance with the laws of the State of Delaware, without
regard to conflicts of laws principles thereof. Any and all disputes between the
parties which may arise pursuant to

-10-



--------------------------------------------------------------------------------



 



this Agreement shall be heard and determined before an appropriate state or
federal court serving Howard County, Maryland. The parties acknowledge that such
courts have jurisdiction to interpret and enforce the provisions of this
Agreement, and the parties consent to, and waive any and all objections that
they may have as to, personal jurisdiction and/or venue in such courts.
          11.2 Expenses. In the event of any dispute between the Company and
Executive as to the interpretation, terms, validity or enforceability of
(including any dispute about the amount of any payment pursuant to) this
Agreement, the prevailing party shall be entitled to recover from the
non-prevailing party any and all of such prevailing party’s costs and expenses
incurred in connection with any such dispute, including reasonable attorneys’
fees.
          11.3 Entire Agreement; Amendments. This Agreement, together with the
Exhibits hereto, contains the entire understanding of the parties with respect
to the employment of Executive by the Company. There are no restrictions,
agreements, promises, warranties, covenants or undertakings between the parties
with respect to the subject matter herein other than those expressly set forth
herein. This Agreement may not be altered, modified, or amended except by
written instrument signed by the parties hereto.
          11.4 No Waiver. The failure of a party to insist upon strict adherence
to any term of this Agreement on any occasion shall not be considered a waiver
of such party’s rights or deprive such party of the right thereafter to insist
upon strict adherence to that term or any other term of this Agreement.
          11.5 Severability. In the event that any one or more of the provisions
of this Agreement shall be or become invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
of this Agreement shall not be affected thereby.
          11.6 Assignment. This Agreement and all of Executive’s rights and
duties hereunder, shall not be assignable or delegable by Executive; except to
the extent permitted by the Company in writing. Any purported assignment or
delegation by Executive in violation of the foregoing shall be null and void ab
initio and of no force and effect. This Agreement may be assigned by the Company
to a person or entity which is a successor in interest to substantially all of
the business operations of the Company. Upon such assignment, the rights and
obligations of the Company hereunder shall become the rights and obligations of
such successor person or entity.
          11.7 Set Off. The Company’s obligation to pay Executive the amounts
provided for in Section 8 hereunder shall be subject to set-off, counterclaim or
recoupment of amounts owed by Executive to the Company or its affiliates.
          11.8 Compliance with IRC Section 409A. Notwithstanding any other
provision of this Agreement whatsoever, the Company shall have the right, after
consulting with and securing the approval of Executive, to provide for the
application and effects of Section 409A of the Code (relating to deferred
compensation arrangements) and any related regulatory or administrative guidance
issued by the Internal Revenue Service such that the severance and other
benefits provided under this Agreement shall not trigger the additional tax,
interest, and any related penalties imposed by Section 409A(l)(B) of the Code.
Further, if at the time of

-11-



--------------------------------------------------------------------------------



 



Executive’s termination of employment with the Company Executive is a “specified
employee” as defined in Section 409A of the Code and the deferral of the
commencement of any payments or benefits otherwise payable hereunder as a result
of such termination of employment is necessary in order to prevent any
accelerated or additional tax under Section 409A of the Code, then the Company
will defer the commencement of the payment of any such payments or benefits
hereunder (without any reduction in such payments or benefits ultimately paid or
provided to Executive) until the date that is six months following Executive’s
termination of employment with the Company (or the earliest date as is permitted
under Section 409A of the Code without the imposition of any accelerated or
additional tax). The Company shall consult with Executive in good faith
regarding the implementation of the provisions of this Section 11.8; provided
that neither the Company nor any of its employees or representatives shall have
any liability to Executive with respect to thereto.
          11.9 Successors; Binding Agreement. This Agreement shall inure to the
benefit of and be binding upon personal or legal representatives, executors,
administrators, successors, assigns, agents, affiliates, heirs, distributees,
devisees and legatees. The Company shall require any successor to all or
substantially all of the assets or business of the Company to agree to assume
the Agreement.
          11.10 Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or overnight courier or
three days after it has been mailed by United States registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below in this Agreement, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.
          If to the Company:
          Sourcefire, Inc.
          9770 Patuxent Woods Drive
          Columbia, Maryland 21046
          Attention: General Counsel
          If to Executive:
               To the most recent address of Executive set forth in the
personnel records of the Company.
          11.11 Executive Representation. Executive hereby represents to the
Company that the execution and delivery of this Agreement by Executive and the
performance by Executive of Executive’s duties hereunder shall not constitute a
breach of, or otherwise contravene, the terms of any employment agreement or
other agreement or policy to which Executive is a party or otherwise bound.
          11.12 Prior Agreements. This Agreement supersedes all prior agreements
and understandings (including verbal agreements) between Executive and the
Company and/or its

-12-



--------------------------------------------------------------------------------



 



affiliates regarding the terms and conditions of Executive’s employment with the
Company and/or its affiliates.
          11.13 Cooperation. Executive shall provide Executive’s reasonable
cooperation in connection with any action or proceeding (or any appeal from any
action or proceeding) which relates to events occurring during Executive’s
employment hereunder; provided that the Company reimburses Executive for any
costs or expenses reasonably incurred in connection with such cooperation. This
provision shall survive any termination of this Agreement.
          11.14 Withholding Taxes. The Company may withhold from any amounts
payable under this Agreement such Federal, state and local taxes as may be
required to be withheld pursuant to any applicable law or regulation, including,
without limitation, any payments pursuant to Section 6 above.
          11.15 Legal Fees. The Company shall reimburse Executive for all
reasonable legal fees and costs incurred in connection with the negotiation and
initial execution of this Agreement, its exhibits and attachments, and any other
agreements contemplated hereby.
          11.16 Counterparts. This Agreement may be signed in counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.
          11.17 Dispute Resolution. Any dispute, difference, controversy or
claim arising in connection with or related or incidental to, or question
occurring under, this Agreement or the subject matter hereof shall be finally
settled under the Commercial Arbitration Rules (the “Rules”) of the American
Arbitration Association (“AAA”), unless otherwise agreed, by an arbitral
tribunal composed of one (1) arbitrator. The arbitrator shall be a neutral
arbitrator and subject to Rule 19 of the Rules. The arbitrator shall not have
the authority to add to, detract from, or modify any provision hereof. A
decision by the arbitrator shall be final, conclusive and binding. The
arbitrator shall deliver a written and reasoned award with respect to the
dispute to each of the parties, who shall promptly act in accordance therewith.
Any arbitration proceeding shall be held in Howard County, Maryland. Any
decision as to the scope and nature of Executive’s duties shall be made by the
Board, in its sole discretion, and shall not be subject to dispute resolution.
[Signatures appear on following page.]

-13-



--------------------------------------------------------------------------------



 



     In Witness Whereof, the parties hereto have duly executed this Agreement as
of the day and year first above written.

            SOURCEFIRE, INC.
      By:   /s/ Todd P. Headley          6/11/08         Name:   Todd P.
Headley        Title:   Chief Financial Officer and Treasurer              /s/
John C. Burris          6/11/08       John C. Burris           

 



--------------------------------------------------------------------------------



 



EXHIBIT C
SOURCEFIRE, INC.
DEATH BENEFITS
As provided in Section 6.1 of the Agreement, promptly following the date hereof,
the Company, after consulting with and securing the approval of Executive, shall
adopt an arrangement (the “Arrangement”) providing for death insurance benefits
in an amount equal to five (5) times Executive’s annual compensation as reported
on the Form W-2 issued to Executive from time to time by the Company but
excluding any amounts attributable to equity compensation awards (the
“Benefits”). The costs of providing the Benefits shall be borne by the Company;
provided, however, that Executive shall be responsible for any applicable taxes
associated with the provision of the Benefits.
In the event of Executive’s death during the Employment Term, the Arrangement
shall provide for the payment of the Benefits, less an amount equal to the
premiums paid by the Company to maintain the Benefits, to Executive’s estate. If
Executive’s employment with the Company terminates prior to Executive’s
Retirement (as defined below) for any reason other than his death, no Benefits
shall be payable to Executive; for purposes of the Agreement, Executive’s
Retirement shall mean his termination of employment with the Company on or after
attaining age sixty five (65). Following Executive’s termination of employment
for any reason, he shall be entitled to purchase any insurance policy through
which the Benefits are provided for its then-current cash surrender value.
The parties agree to cooperate to structure the Arrangement in a manner intended
to minimize the tax effects associated with the provision of the Benefits;
provided, however, that the Company makes no undertaking that the Arrangement
will, in fact, result in any particular tax treatment for the Benefits.

 